                         Case 2:17-cv-02393-MMD-DJA Document 298 Filed 08/31/21 Page 1 of 5




                     1    CASEY J. QUINN
                          NEVADA BARNO. 11248
                     2    SELMAN BREITMAN LLP
                          3993 Howard Hughes Parkway, Suite 200
                     3    Las Vegas, NV 89169-0961
                          Telephone:   702.228.7717
                     4    Facsimile:   702.228.8824
                          Email: cquinn@selmanlaw.com
                     5
                          LINDA WENDELL HSU (Pro Hae Vice)
                     6    CALIFORNIA BAR NO. 162971
                          SAMUELE. LIPSITZ (Pro Hae Vice)
                     7    CALIFORNIA BAR NO. 331407
                          SELMAN BREITMAN LLP
                     8    33 New Montgomery, Sixth Floor
                          San Francisco, CA 94105
                     9    Telephone:     415.979.0400
                          Facsimile:     415.979.2099
                    10    Email: lhsu@selmanlaw.com
  p....                   Attorneys for Defendant/Cross-Claimant
  ,-...:i
                    11
  ,-...:i                 NAUTILUS INSURANCE COMPANY
                    12
  ~         :$

  sro
 +-Ir<
            <i:
            ._j     13                                UNITED STATES DISTRICT COURT

·C)
 - (/)
    <!'.            14                                     DISTRICT OF NEV ADA
 ~ >--
 co z       l.l.l

            ct:     15
  ~2r<
  ro
  s                 16    ROBERT "SONNY" WOOD, an individual;           Case No. 2:17-CV-02393-MMD-DJA

-
VJ
  C)
            <!'.

                    17

                    18
                          ACCESS MEDICAL, LLC, a Delaware limited
                          liability company,

                                        Plaintiffs,
                                                                        STIPULATION AND fPROPOSEDl ORDER
                                                                        FOR EXTENSION OF EXPERT WITNESS
                                                                        DISCOVERY DEADLINE
                    19           V.

                    20    NAUTILUS INSURANCE GROUP, a Delaware
                          limited liability company, et al.,
                    21
                                        Defendant.
                    22
                            NAUTILUS INSURANCE COMP ANY,
                    23
                                         Cross-Claimant,
                    24            V.

                    25      ROBERT "SONNY" WOOD; ACCESS
                            MEDICAL, LLC; FLOURNOY
                    26      MANAGEMENT, LLC AND ROES 1-10,
                            inclusive,
                    27
                                         Counter-Defendants.
                    28
                                                                    1
3892 42806 4845-1824-. 64 .v3
                          Case 2:17-cv-02393-MMD-DJA Document 298 Filed 08/31/21 Page 2 of 5




                     1             Pursuant to ECF No. 240, the Court extended the discovery cutoff date to February 16, 2021.

                     2      In ECF No. 257, the Court entered an order extending the expert disclosure deadline to January 8,

                     3      2021 and the rebuttal expert deadline to February 8, 2021. On January 8, 2021, Robert "Sonny"

                     4      Wood and Access Medical, LLC ("Plaintiffs"), along with Nautilus Insurance Company

                     5      ("Nautilus"; collectively, Plaintiffs and Nautilus are the "Parties") exchanged expert disclosures and

                     6     expert reports. On February 10, 2021, Nautilus filed an "Emergency Motion to Strike Plaintiffs'

                     7      Expert Witness Report; Request for Sanctions" (the "Motion to Strike"). ECF No. 259. On the

                     8     same day, the Court issued an order stating: (1) that the Motion to Strike would be subject to the

                     9      normal briefing schedule; and (2) that the deadline for expert witness discovery was continued until

                    10      six (6) calendar days after the court issued an order on the Motion to Strike. ECF No. 260.
   11s              11             On August 23, 2021, the Court issued an order denying the Motion to Strike (the "Motion to
   ~
   ~
                    12      Strike Order"). ECF No. 295. Based on the timeframe set forth in ECF No. 260, the deadline for
   i::::::
   ro
   s~
 +-I f--<
             -<
                    13     expert witness discovery is currently Sunday, August 29, 2021. In the time since the Court issued

·0,)
  - -<       [/J    14     the Motion to Strike Order, the Parties have diligently conferred regarding the scheduling of
   ;.... :,...
 ~~0::              15     Nautilus's deposition of Plaintiffs' expert witness, Stephen L. Strzelec. However, due to the short
      8
   i:::
   ro
   s
,.........
             f--<
             -<
                    16     timeframe between the issuance of the Motion to Strike Order and the current expert witness

   0,)              17     discovery deadline, the Parties have been unable to select a mutually agreeable date/time to depose
VJ
                    18     Mr. Strzelec before the expiration of the expert witness discovery deadline.

                    19             During the meet and confer process, counsel for Plaintiffs was reluctant to continue

                    20     discovery again based upon the lengthy history of the case and number of prior extensions. Further,

                    21      Plaintiffs' counsel believed the remaining time ( 6 days) for discovery was insufficient to allow for

                    22     proper "reasonable" notice under the Federal Rules of Civil Procedure and, therefore, believed that

                    23     Nautilus was not entitled to depose Mr. Strzelec. Despite these reservations, and in the interest of

                    24     judicial economy, Plaintiffs have reluctantly agreed to this stipulation.       Conversely, Nautilus

                    25     believed that it was entitled to depose Mr. Strzelec and was prepared to depose Mr. Strzelec or take

                    26     his deposition non-appearance prior to the expiration of the current expert witness discovery

                    27     deadline. If Nautilus would have been forced to take Mr. Strzelec's non-appearance, Nautilus was

                    28     prepared to move forward with a motion to compel his deposition testimony. In the interest of
                                                                       2
3892 42806 4845-1824-    64 .v3
                         Case 2:17-cv-02393-MMD-DJA Document 298 Filed 08/31/21 Page 3 of 5




                  1       judicial economy though and to progress this case forward, Nautilus agreed to this stipulation as

                  2       well.

                  3               To provide the Parties enough time to conduct the deposition of Mr. Strzelec, Plaintiffs'

                  4       disclosed expert witness, and to provide the Parties enough time to analyze the testimony, the Parties

                  5       hereby stipulate to continue the discovery deadline solely to depose Mr. Strzelec to October 4, 2021.

                  6       No other deadlines will be affected by this continuance.

                  7               In compliance with Local Rule 26-3:

                  8                  •   Discovery completed:        The Parties have completed all written discovery and

                  9                      Plaintiffs have completed their expe1i discovery.

                 10                  •   Discovery that remains to be completed: The deposition of Mr. Strzelec, Plaintiffs'
  0....          11                      disclosed expert witness.
  ~
  ~
                 12                  •   Reasons why deadline was not satisfied: Nautilus was awaiting a ruling from the
  0       :$
  ro
  s~
 ~f-
          <(
                 13                      District Court Judge on the Motion to Strike. To prevent Nautilus from potentially
' -
  Q)
          <(
          ifJ    14                      incurring unnecessary deposition costs, ;1',1r. Strzelec's deposition was not taken
  ~       >--
 c:o~     c:,:   15                      while the Motion to Strike was pending. After the Court issued the Motion to Strike
  o2
  ro
  s       f-     16                      Order, the Parties communicated in an attempt to schedule Mr. Strzelec's deposition

- Q)
rJ).
          <(

                 17
                 18
                                         before the current expert witness discovery deadline passed. Due to scheduling

                                         conflicts though, the Parties were not able to agree on a mutually convenient date.

                 19                  •   Proposed schedule:     The deposition of Mr. Strzelec, Plaintiffs' disclosed expert

                 20                      witness, will be completed as soon as schedule permits, but by no later than October

                 21                      4, 2021.
                 22
                 23
                 24
                 25
                 26
                 27
                 28
                                                                            3
3892 42806 4845-1824-   64 .v3
                         Case 2:17-cv-02393-MMD-DJA Document 298 Filed 08/31/21 Page 4 of 5



                    1                The Parties are committed to completing expert witness discovery by the date requested

                    2      herein.

                    3      IT IS SO STIPULATED.

                    4        DATED: August 26, 2021                SELMAN BREITMAN LLP
                    5

                    6                                              By:      Isl Casey J Quinn
                                                                            CASEY J. QUINN
                    7                                                       NEVADA BAR NO. 11248
                                                                            LINDA WENDELL HSU (PRO HAC VICE)
                    8                                                       CALIFORNIA BAR NO. 162971
                                                                            SAMUEL E. LIPSITZ (PRO HAC VICE)
                    9                                                       CALIFORNIA BAR NO. 331407
                                                                            33 New Montgomery, Sixth Floor
                   10                                                       San Francisco, CA 94105-4537
                                                                            Phone: 415.979.2024
  0....            11
  ~
                                                                            Facsimile: 415.979.2099
  ~                                                                         Attorneys for Defendant/Cross-Claimant
                   12                                                       NAUTILUS INSURANCE COMPANY
  ~       :3:
  ro
  s~<
 _.....,f---<
                   13        DATED: August 26, 2021                THE SCHNITZER LAW FIRM
·-
 (j) <    [/J      14
  ~       ;:,...
 co       ~
          0:::     15                                              By:      Isl Jordan P. Schnitzer
  ~2
  ro                                                                        JORDAN P. SCHNITZER
  s<      f---<
                   16                                                       NEVADA BARNO. 10744

-
VJ
  (j)              17

                   18
                                                                            9205 W. Russell Road, Suite 240
                                                                            Las Vegas, NV 89148
                                                                            Phone: (702) 960-4050
                                                                            Facsimile: (702) 960-4092
                                                                            Attorneys for Defendants ACCESS MEDICAL,
                   19                                                       LLC and ROBERT CLARK WOOD, II
                   20
                                     IT IS SO ORDERED:
                   21

                   22                       August 31, 2021
                                     Dated: - ------
                                                                                Magistrate Judge Daniel J. Albregts
                   23

                   24

                   25

                   26

                   27

                   28
                                                                            4
3892 42806 4845-1824-   64 .v3
                          Case 2:17-cv-02393-MMD-DJA Document 298 Filed 08/31/21 Page 5 of 5


Bonnie Juarez

From:                                                          Jordan Schnitzer <Jordan@TheSchnitzerLawFirm.com>
Sent:                                                          Thursday, August 26, 2021 4:18 PM
To:                                                            Sam E. Lipsitz
Cc:                                                            Linda Wendell Hsu; Bonnie Juarez; Melisa Gabhart
Subject:                                                       RE: 2021.08.26 SAO for Extension of Expert Discovery Deadline




[EXTERNAL EMAIL] DO NOT CLICK links or attachments unless you recognize the sender and know the content is safe.


You may add my e-signature.

Based upon your representation, I will find out when Mr. Strzelec and I both have half a day available, either a morning
or afternoon.


JordanP. Schnitzer, Esq.

      T H E

      SCHNITZER
                    LAW FIRM




TheSchnitzerLawFirm.com
Tel 702.960.4050 I Fax 702.960.4092
Email Tordan@TheSchnitzerLawFirm.com
9205 West Russell Road I Suite 240 I Las Vegas, Nevada 89148
This electronic message and any attachments come from a law firm and may contain information that is or may be legally privileged, confidential, proprietary in nature, or otherwise protected by law from disclosure. The
message and attachments are intended only for the use of the addressee. If you arc not the intended recipient, please contact me so that any mistake in transmission can be corrected and then delete the message and any
allachments from your system. Thank you.




From: Sam E. Lipsitz <slipsitz@selmanlaw.com>
Sent: Thursday, August 26, 2021 4:15 PM
To: Jordan Schnitzer <Jordan@TheSchnitzerLawFirm.com>
Cc: Linda Wendell Hsu <LHsu@selmanlaw.com>; Bonnie Juarez <bjuarez@selmanlaw.com>; Melisa Gabhart
<Melisa@TheSchnitzerLawFirm.com>
Subject: RE: 2021.08.26 SAO for Extension of Expert Discovery Deadline

Jordan,

Please see attached with my final proposed red line revisions. If you agree, we'll get it on file.

We anticipate that we'll likely need somewhere between 2-4 hours to conduct Mr. Strzelec's deposition. We'll wait to
hear from you regarding potential dates/times.



Sam E. Lipsitz
Associate



                                                                                                              1
